Energy labelling and standard product information (recast) (debate)
The next item is the report by Mrs Podimata, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Directive of the European Parliament and of the Council on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (recast) - C6-0412/2008 -.
rapporteur. - (EL) Madam President, Commissioner, ladies and gentlemen, I should like first of all to welcome the European Commission's proposal to recast the directive on energy labelling with the basic objective of extending its scope to all appliances which consume electricity during domestic, commercial and industrial use and to energy-related products. This directive forms part of a broader package of legislative proposals which aim to promote energy efficiency, which is a matter of top priority for the Union, because it can play a decisive role in strengthening energy security, reducing emissions of carbon dioxide and reviving the European economy, so that it will be able to get out of the recession and the crisis more quickly.
I want to warmly thank all my fellow Members for their proposals, especially the shadow rapporteurs, the PSE secretariat and the Committee on Industry, Research and Energy because, with their help, we have managed - I believe - to strengthen the directive on energy labelling. That is why we attach particular importance to the provisions relating to public procurement, that is why we attach particular importance to the adoption of incentives to promote the most efficient appliances and that is why we want to strengthen the provisions relating to market control and supervision.
I shall comment on just two issues which have caused serious confrontation. The first relates to our proposal that advertisements should include a reference to energy consumption, which caused disproportionate reactions from the Federation of European Publishers and from radio and television station owners. I say disproportionate, because extreme arguments were heard, such as that it restricts the freedom of the press, that advertising revenue was falling in the sensitive area of the mass media and, finally, that financing of a free and independent press is being undermined. Let us look at the facts of the matter, at what we are proposing in our report. We consider that advertisements for energy-related products should include a reference to energy consumption or to energy savings or to the category of energy label only if the advertisement includes references to technical specifications or technical information. Where the advertisement does not include any such reference, there is no obligation to refer to energy consumption.
I have left until last the question of the layout of the energy label, which proved to be the most burning issue in this directive. This directive will not have achieved its objective and will not be effective if the energy label cannot be easily recognised and compared by the consumers at whom it is primarily directed, in order to help them make the best possible choices. Today we have a successful energy labelling model on a scale from A to G, where Α is used for the most efficient products and G for the least efficient, a scale which is used today as a standard in many countries outside the European Union. It is undoubtedly very successful and recognisable and has made a huge contribution towards energy savings. It certainly also has numerous problems. The most serious of these problems, the basic reason for these problems, is that the label is not accompanied by an indication of its period of validity. Where there is no indication of the period of validity of the label, when a product is classified in category Α and stays in that category for life, even when more energy efficient products have been launched, it is clear that we are sending out mixed messages. So how can we address this? By introducing an obligation for labels to have a specific period of validity, for example 3 to 5 years and, once this period has expired, for the energy efficiency scale to be revised on the basis of progress achieved in the specific category of product.
To close, I should like to say that I am firmly convinced that, in the debates to follow and in order to reach agreement at second reading, we shall find the best possible solution, a solution which will be recognised by consumers and will promote innovation in European industry.
Member of the Commission. - Madam President, energy labelling is something we started in 1992 with the goal of achieving energy savings for products in the household sector. This initiative has been very successful and has given many benefits to EU citizens in the last 15 years.
However, 1992 is some time ago. Some time has passed since then, and the Commission decided to bring forward a proposal for recasting the Energy Labelling Directive, intending to bring further benefits to European citizens, industry and public authorities alike, firstly by extending its scope to all energy-related products, secondly by strengthening market surveillance, and thirdly by encouraging energy-efficient public procurement and incentive practices.
I am very grateful to the rapporteur, Mrs Podimata, for producing, in a short period of time, the report on a highly complex proposal, giving the opportunity for a second-reading agreement, when the Council will really enter into the discussion. I would also like to thank the shadow rapporteurs and all the members of the Committee on Industry, Research and Energy (ITRE) for having given this proposal careful consideration.
The report will definitely add some very significant improvements, welcomed by the Commission, to the initial proposal. The rapporteur is right to highlight two issues that will be the cornerstone of future debates between the Council and Parliament. The first is the issue of advertising and how far we can go to promote energy-efficient product selling practices without hampering the role of civil liberties or freedom of the press, and the second is the issue of the layout of the label - whether it should be a closed label or an open-ended scale label.
On my way to Parliament this morning, I found some leaflets in the lifts which demonstrated that this ostensibly simple issue of labelling is not so simple. We have, on the one side, consumer organisations, and on the other side producers, who would also like to follow the same goal of providing more energy-efficient products to consumers.
At first reading there was substantial debate in the ITRE Committee, and we need to find the best solution to the issues raised by the rapporteur at second reading. I can assure you that the Commission will try its best to accommodate different points of view because it is working for the benefit of consumers and society. Labels should be effective and strong, and at the same time the right incentives should be provided to producers to develop more efficient products.
Thank you for the report. I really am grateful to the rapporteur for all the work that she has put into preparing it.
on behalf of the PPE-DE Group. - Madam President, we are discussing the report on energy labelling, which is of the utmost importance for several reasons.
Firstly, increasing energy efficiency is the quickest and the most cost-effective way to reduce greenhouse gas emissions. Secondly, energy efficiency can be part of the solution to the current economic recession: addressing energy demand and energy use can help create long-lasting growth and solid job opportunities.
I agree with the intention to ensure that end-users will be able to receive full information on the label, even if the product is bought at a distance, via the Internet or telemarketing. The same holds true for the intention to reinforce the provisions on market surveillance in order to ensure proper and EU-wide harmonised enforcement of the Energy Labelling Directive and its implementing measures.
There are, however, two points that I must strongly oppose. First, I would like to warn that, if adopted, Amendment 32 would hamper the independence of the media. It must be stressed that advertising is key for free, independent, diverse and high-quality media. Our group has therefore come up with an alternative amendment - Amendment 2 tabled for the plenary - respecting the importance of free and diverse media for democracy. Our solution is to give producers and retailers the possibility of providing information on specific energy-consumption-saving aspects.
Second, I call for the rejection of two motions for a resolution on the implementing measures, rejecting implementing measures on TVs and fridges. This initiative, opposed by industry, the Commission and the Council, would impair the coherence of the new energy labelling legislation as a whole.
Let me conclude by stressing that the report on energy labelling is a very important piece of legislation that is worth adopting, provided that the advertising issue is tackled in a satisfactory manner.
I would first of all like to congratulate the rapporteur, Mrs Podimata, for her report.
I believe that the directive on labelling and informing consumers about products' energy consumption is of paramount importance. The European Union has proposed to cut energy consumption by 20%. If we manage to inform consumers correctly so that they have an option available to them based on the information they have been given, then we can actually cut energy consumption for products currently in use too.
As regards labelling, it must be simple; this is a vital element. It must also be complete and naturally offer consumers the information which they need to be able to make the necessary investment. This is why I believe that it is important for the label to mention information about energy consumption or about the energy savings which could be made.
In addition, I think that it is important to have this A-G scale, which is simple. However, I would like to mention that I believe it is important for the period of validity to be specified so that the consumer has information even from the time when certain products are advertised. I do not believe that the obligation to provide information about energy consumption will interfere in any way with the freedom of expression and the provisions concerning the mass media. I think that it is in all our interests to have well-informed consumers who can make an enlightened decision to reduce their energy consumption.
I would like to congratulate the rapporteur. This is a very important document which is part of an energy efficiency package. I will continue to support us having an interesting debate, even during second reading.
on behalf of the Verts/ALE Group. - (FI) Madam President, ladies and gentlemen, my sincerest thanks go to Mrs Podimata for her quite excellent work, which I fully support. The Committee on Industry, Research and Energy has supported clear, consumer-friendly energy labelling, which I would like to see preserved, as would the Committee.
It is important that the consumer can always have confidence that equipment in Category A absolutely always reflects the best technology - the most energy-efficient technology - there is on the market. The EU energy label has been a success. It has rid the market of energy-wasting equipment, and that model has been followed in such countries as Brazil, China, Argentina, Iran, Israel and South Africa. It is very unfortunate that the manufacturers of equipment now want to make this successful and clear system of labelling an unclear category, and that the Commission is inclined to support this.
The new model being promoted by manufacturers would be the equivalent of continually calling a record in sport going back decades the world record, and when the record is beaten, calling it the world record minus 5%, the world record minus 10%, the world record minus 20%, and so on. It would make no sense, and the same system of clarification that we use when we speak of world records should also continue to apply to energy labelling.
(DE) Madam President, ladies and gentlemen, this is an appropriate and important project to realise energy efficiency and save more energy. It is right that we should focus on methods which we are unfortunately not applying in other areas, namely, using labelling to help the consumer choose energy-efficient products, and, at the same time, to spur competition in more efficient appliances. This decision is wise and right.
The procedure in place up to now was also sensible and it worked well. In this respect I believe that this system of labelling with classes A-G, which has worked well for over 15 years and which was enhanced a few years ago with the A+ and A++ categorisations, must now logically be extended and amended again, because we have new challenges.
However, we should consider things carefully and I would also like to take seriously the reservations which the Commission has put forward. If we do what the majority in the committee here in Parliament have suggested, namely to simply keep A-G, I fear that old appliances will continue to be categorised as A, while new more energy-efficient appliances will only be classified as B. We will therefore either have a transition period for re-labelling - which will lead to confusion - or we will have constant change, constant new labelling.
Therefore the proposal to use minus is much simpler and clearer. We need a procedure which is intelligible to consumers, which will be adopted and which results in consumers continuing in the future to support what had previously been adopted. We need a system which also encourages manufacturers to invest in eco-design. Therefore, in my opinion the Commission's proposal is the smarter, more sensible one.
Very briefly a second comment, which to my mind is also important: I believe that everything that has been proposed here with regard to burdening media advertising with compulsory information is wrong. It is not acceptable! We must not do this. There is no sense in it! It is also not at all necessary. We can do without it, the information on the label is enough.
(DE) Madam President. I think you feel uneasy here today, Commissioner, and I think I know why. The reason is the Commission is taking a position which is more an industry lobby position than one which simplifies consumer protection and environmental protection in Europe.
I have followed labelling legislation for the last 15 years. What is in the labelling directive from the beginning of the 1990s? It states that A to G should be regularly updated in line with the state of the art, so that only the best are in the A category. What has industry done? It obstructed the updating at the end of the 1990s. Consequently, at the beginning of 2000 more than 50% of all appliances were in category A. Then they came up with the gimmick of A+ and A++. Now they have come up with the gimmick of A-20, A-40 and A-60.
Mr Reul is always on the side of the industry lobby. I am therefore hardly surprised that he is defending this. Come on Commissioner, please! A to G is easy to understand. Fifteen years of shameless lobbying by various industry circles to undermine the European labelling system, that is what is going on here. Tomorrow, we, Parliament, must put an end to this terrible episode.
(CS) Madam President, I have spoken here a number of times on energy issues, and this may be my concluding comment during this term. I think it is appropriate at this point to express thanks to Commissioner Piebalgs, who had a very difficult task, because making a European energy market out of the 27 separate markets of the individual Member States is a remarkable undertaking, it is a labour of Sisyphus which will not end with this term, and there will certainly be many tasks remaining for our successors. I would like to say that for us in the Committee on Industry, Research and Energy, he was one of the most popular Commissioners: those Commissioners from whom we learned a great deal, and whose level of enthusiasm we admired. I hope we have not been too demanding on the Commissioner, because I think we will certainly be meeting him during future Parliamentary terms, and Mr Piebalgs has really worked very hard to make it possible even to speak of a European energy market. I support energy labelling, it is a necessary standard, and I think reproaches about who belongs or does not belong to a particular industrial lobby should be set aside. Likewise, I think it is unfortunate if this Parliament has in the past months become a place for scaremongering. We need decisions based on facts.
Member of the Commission. - Madam President, it is difficult. I thank Mr Ransdorf for his very kind words, but I think it is wrong to accuse somebody - industry, lobby or not - because industry provides jobs and creates growth. Industry is also looking for more energy-efficient appliances to produce and place on the market. At the same time, 'A to G' is well known to consumers. There is a strong need to consolidate the experience of 'A to G' and involve industry, not by force, but by really involving them. That is what the Commission is trying to do.
In this debate there have been two elements that have been rather, perhaps, confusing. One is the framework directive, and Mrs Podimata's report is exactly about this. I know that at second reading there will be a lot of work between the Council, Parliament and the Commission to find the right balance between these two elements: industry's drive and the positive experience we have with this energy label.
The second was about the eco-design measure for fridges and TV sets. It is not a perfect solution, but at least it is a solution that brings these two products into the labelling scheme, because today we do not have any labelling on TVs, while the situation concerning fridges is confusing: every fridge is in a category. We have therefore proposed and agreed to this measure as a temporary measure until we have framework directives that establish clear rules. It is not because we have been bound by industry, but it was the best way to consolidate both approaches.
It is not that we are seeking enemies: we are trying to consolidate the positive experience but also bringing in industry. Industry is not fighting it, but should, I think, accept stronger consumer views sometimes and really see the benefits of this.
The report does not at this stage give a complete solution. There are differences of opinion, but we are on the way, and, as always, the most complicated legislation is adopted in compromises and consensus. We will need to continue to work, but not to label somebody that is fighting against energy efficiency, because labelling is the easiest way to bring about our goals for energy efficiency. People make informed choices about their appliances in a way that corresponds to the global society's interest. This is the best way, and we should promote it.
I would be sorry if we ended on a sad note by saying we are on the brink of some catastrophe: no, we are working together. We would all like to achieve the same result, but at this stage we have not yet found the compromise that suits and brings all the potential together to resolve this issue.
Thank you for the debate. I know there have been different opinions, but the Commission is committed to working further to find a speedy solution at second reading.
rapporteur. - (EL) Madam President, I should like first of all to thank all my fellow Members for their speeches and the Commissioner, both for his recommendation and for his speech, now, at the end of the debate.
I should like to make two very brief comments. First of all, as regards the burning issue of energy labelling. I would like to point out that the A to G scale, which we all consider to be very successful and recognisable and to have made a huge contribution towards energy savings, obviously has problems which, Mr Reul, I listed in my opening comments; in other words, this scale needs to be updated. The basic problem with the existing energy label is that it has no period of validity, resulting in the situation which you described, namely that we have energy products on the market with the same label and different levels of energy efficiency. The crucial issue is for us to introduce a specific period of validity for A to G energy labelling and for us to update energy efficiency indicators every 3 to 5 years on the basis of progress made on the market.
Finally, I consider that the conclusion which we need to draw is simple. We have - and we all recognise that we have - a tested and successful recipe for energy labelling which has also become a standard for other countries outside the European Union. When you have a successful recipe which has become outdated over the years, you do not abolish it, you update it because, if you abolish it and you do not replace it with a new system, you risk losing the added value which you generated in previous years by opting for energy labelling. Europe's message to consumers over all these years has been: choose energy label Α. We alone must not weaken this message.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.35 a.m. pending voting time and resumed at 12 noon.)